                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

 ELIZABETH FINLEY, Individually and                                                     PLAINTIFF
 on behalf of the Estate and Wrongful
 Death Beneficiaries of Thomas Finley, Jr.,
 Deceased


 V.                                                                   NO. 3:18-CV-78-DMB-JMV

 DAVID DYER, et al.                                                                 DEFENDANTS


                        ORDER REQUIRING EXPEDITED BRIEFING
       This matter is before the Court on the pending motion to compel [153] filed by Plaintiff

against Defendant Dyer. In light of the fast-approaching discovery deadline, the response to the

motion to compel is due within two (2) business days of today’s date. Any replies are due one (1)

day thereafter. The Court may either set the matter for an in-person hearing via separate notice or

decide the matter without the necessity of a hearing, whichever the Court determines is most

appropriate. Should the Court set a hearing, the parties may be required to attend in person, barring

a medical reason to be excused.

       Discovery problems in this case have necessitated one trial continuance already.

Accordingly, all parties obligated to participate in discovery who fail to do so, or who fail to

otherwise comply with this Court’s orders, will be subject to sanctions as are deemed appropriate

under the circumstances.

       SO ORDERED this 22nd day of April, 2019.


                                                      /s/ Jane M. Virden
                                                      U. S. MAGISTRATE JUDGE
